SECOND AMENDED AND RESTATED CREDIT AGREEMENT



THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this "Agreement") is dated as
of December 17, 2009 and is by and between INTERNATIONAL ASSETS HOLDING
CORPORATION, a Delaware corporation ("IAAC") and INTL COMMODITIES, INC., a
Delaware corporation ("INTL Commodities") (collectively, the "Borrower") and
BANK OF AMERICA, N.A., a national banking association (the "Lender").

 

R E C I T A L S



The Lender has previously established a revolving credit facility pursuant to
which the Lender agreed to make advances to the Borrower and INTL Assets, Inc.
(collectively, the "Original Borrowers") from time to time in an aggregate
principal amount not to exceed Thirty Five Million Dollars ($35,000,000).



The Borrower has asked the Lender to amend and restate that certain Amended and
Restated Credit Agreement dated as of July 31, 2007, between the Lender and the
Original Borrowers, as amended by that certain First Amendment to Amended and
Restated Credit Agreement dated as of July 29, 2008 (as the same may from time
to time have been amended, restated, supplemented, or otherwise modified, the
"Original Credit Agreement") in order to establish a revolving credit facility
pursuant to which the Lender will make advances to the Borrower from time to
time in an aggregate principal amount not to exceed Thirty Five Million Dollars
($35,000,000), and the Lender has agreed to do so pursuant to this Agreement and
the documents called for herein, subject to and upon the terms and conditions
hereinafter set forth.



AGREEMENTS



SECTION 1. The Revolving Credit Facility.



1.1. Definitions. All capitalized terms used herein and not otherwise defined
shall have the following meanings:



"Advances" shall mean all advances under the Revolving Credit Facility.

"Applicable Margin" shall mean 3.00% per annum, or 300 basis points.

"AutoBorrow Service Agreement" means an AutoBorrow Service Agreement in effect
from time to time between the Borrower and the Lender.

"BBA Libor Daily Floating Rate" means, at any time, a fluctuating rate of
interest equal to the rate per annum equal to the British Bankers Association
LIBOR Rate ("BBA LIBOR"), as published by Reuters (or other commercially
available source providing quotations of BBA LIBOR as selected by the Lender
from time to time) as determined on each Interest Rate Change Date, for U.S.
Dollar deposits (for delivery on the first day of such interest period) with a
one month term, as adjusted from time to time in the Lender's sole discretion
for reserve requirements, deposit insurance assessment rates and other
regulatory costs.  If such rate is not available at such time for any reason,
then the rate for that interest period will be determined by such alternate
method as reasonably selected by the Lender.

"Board" means the Board of Governors of the Federal Reserve System of the United
States.

"Borrower" shall mean, collectively, IAAC and INTL Commodities.



"Breakage Fees" means an amount equal to any net loss or out-of-pocket expenses
which the Lender may sustain or incur (including, without limitation, any net
loss or expense incurred by reason of the liquidation or re-employment of
deposits or other funds acquired by the Lender to fund or maintain the Advances,
or any swap breakage incurred in connection with any Hedge Agreement), as
reasonably determined by the Lender, as a result of any prepayment of any of the
Advances.



"Business Day" shall mean any day other than Saturday, Sunday or other day on
which commercial banks in the Commonwealth of Virginia are authorized to close.

"Capital Lease" means any lease that has been or should be capitalized on the
books of the lessee in accordance with GAAP.

"Capital Stock" means corporate stock and any and all securities, shares,
partnership interests, limited partnership interests, limited liability company
interests, membership interests, equity interests, participations, rights or
other equivalents (however designated) of corporate stock or any of the
foregoing issued by any entity (whether a corporation, a partnership, a limited
liability company or another entity) and includes, without limitation,
securities convertible into Capital Stock and rights or options to acquire
Capital Stock.



"Closing Date" means the date on which all conditions to closing as set forth in
Section 2.1 of the Credit Agreement are satisfied.



"Credit Facilities" shall mean the Revolving Credit Facility and any other
credit facilities established subsequently hereto.



"Default" shall have the meaning set forth in Section 6 of this Agreement.

"Default Rate" shall mean a floating and fluctuating per annum rate of interest
calculated by adding the sum of three percent (3.0%) to the rate of interest
then in effect.

"Domestic Loan Parties" shall mean, collectively, the Borrower and all of the
Guarantors.

"EBITDA" shall mean (a) net income, after income tax, (b) less income or plus
loss from discontinued operations and extraordinary items, (c) plus interest
expense on all operations, (d) plus taxes, (e) plus depreciation, and (f) plus
amortization, calculated on trailing twelve-month basis; provided, however, that
to the extent that any portion of the commodity inventory of the Company and its
subsidiaries is valued pursuant to GAAP at the end of any period at the lower of
cost or market value, then the EBITDA for such period will be increased by the
amount of any unrealized gains which the Company or any of its subsidiaries
would have recognized if such commodity inventory had been valued at market
value in accordance with GAAP.

"Enforcement Costs" shall mean all reasonable expenses, charges, recordation or
other taxes, costs and fees (including reasonable attorneys' fees and expenses)
of any nature whatsoever advanced, paid or incurred by or on behalf of the
Lender in connection with (a) the collection or enforcement of this Agreement or
any of the other Financing Documents, and (b) the exercise by the Lender of any
rights or remedies available to it under the provisions of this Agreement, or
any of the other Financing Documents.

"Environmental Laws" shall mean all laws, statutes, rules, regulations or
ordinances which relate to Hazardous Materials and/or the protection of the
environment or human health.

"ERISA" shall mean the Employee Retirement Income Security Act of 1974.

"Event of Default" shall have the meaning set forth in Section 6 of this
Agreement.

"FCStone Foreign Subsidiaries" shall mean FCStone Canada ULC, FCStone Commodity
Services (Europe) Limited, FCStone Australia Ply Limited and FCStone do Brazil.



"Financing Documents" shall mean this Agreement, the Note, the Guaranties, the
Negative Pledge, any Hedge Agreement and any other instrument, document or
agreement now or hereafter executed, delivered or furnished by the Borrower or
any other person evidencing, guaranteeing, securing or in connection with this
Agreement or all or any part of the Credit Facilities.



"FINRA" means the Financial Industry Regulatory Authority.



"FOCUS Report" shall mean the Financial and Operational Combined Uniform Single
Report required to be filed on a monthly or quarterly basis, as the case may be,
with FINRA, or any report that is required in lieu of such report.



"GAAP" shall mean generally accepted accounting principles.



"Gainvest Subsidiaries" shall mean the following Subsidiaries of the Borrower
formed before, on or after the Closing Date: Gainvest Asset Management Limited
(BVI); Gainvest Uruguay Asset Management S.A. (Uruguay); Gainvest SA Sociedad
Gerente de FCI (Argentina); INTL Capital S.A. (Argentina); Compania Inversora
Bursatil S.A. Sociedad de Bolsa (Argentina) INTL Gainvest Capital Assessoria
Financeira Ltda. (Brazil) and Gletir (Uruguay), soon to be changed to Gainvest
Securities Uruguay S.A. (Uruguay).



"Guarantee-exempt Subsidiary" shall have the meaning set forth in Section 5.18.

"Guarantors" shall mean, collectively, the Limited Guarantor and all of the
Unlimited Guarantors.

"Guaranties" shall mean, collectively, the Limited Guaranty and the Unlimited
Guaranty, as the same may be amended, modified or supplemented from time to
time.

"Hazardous Materials" shall mean hazardous wastes, hazardous substances, toxic
chemicals and substances, oil and petroleum products and their by-products,
radon, asbestos, pollutants or contaminants.

"Hedge Agreement" means any agreement between any of the Borrower and the Lender
or any affiliate of the Lender now existing or hereafter entered into, which
provides for an interest rate, credit, commodity or equity swap, cap, floor,
collar, forward foreign exchange transaction, currency swap, cross-currency rate
swap, currency option, or any similar transaction or any combination of, or
option with respect to, these or similar transactions, for the purpose of
hedging the Borrower's exposure to fluctuations in interest or exchange rates,
loan, credit, exchange, security or currency valuations or commodity prices.



"Interest Coverage Ratio" means the ratio of EBITDA to interest expense.

"Interest Payment Date" shall have the meaning set forth in Section 1.2(d).

"Interest Rate Change Date" shall mean the first day of each one month period.

"Letter of Credit" shall mean any letter of credit issued by the Lender for the
account of the Borrower under the Revolving Credit Facility.

"Letter of Credit Agreement" means an Application and Agreement for Letter of
Credit on the Lender's standard form, as such form may be revised by the Lender
in its discretion at any time and from time to time hereafter.

"Letter of Credit Exposure" means at any time the sum of (x) the undrawn amount
of all Letters of Credit outstanding at such time, and (y) all Letter of Credit
Obligations outstanding at such time.

"Letter of Credit Fees" shall have the meaning set forth in Section 1.2(j) of
this Agreement, and shall be equal to the Applicable Margin.

"Letter of Credit Obligations" means, collectively, (i) the amount of each draft
drawn under or purporting to be drawn under a Letter of Credit, (ii) the amount
of any and all charges, reasonable costs and expenses (including, without
limitation, reasonable attorneys' fees and expenses) which the Lender may
charge, pay or incur for drawings under a Letter of Credit, transfers of a
Letter of Credit, amendments to and extensions of a Letter of Credit and for the
prosecution or defense of any action arising out of or in connection with any
Letter of Credit, including, without limitation, any action to enjoin full or
partial payment of any draft drawn under or purporting to be drawn under any
Letter of Credit, including, but not limited to, Letter of Credit Fees,
(iii) interest on all amounts payable under (i) and (ii) above from the date due
until paid in full at a per annum rate of interest equal at all times to the
Default Rate.

"Lender" shall mean Bank of America, N.A., a national banking association.



"Libor-Based Rate" means a per annum rate of interest equal at all times to the
sum of the BBA Libor Daily Floating Rate plus the Applicable Margin. The
Libor-Based Rate shall change immediately and contemporaneously with each change
in the BBA Libor Daily Floating Rate.

"Limited Guaranty" shall mean the Limited Guaranty of the Limited Guarantor of
even date herewith, as the same may be amended, modified or supplemented from
time to time.

"Limited Guarantor" shall mean INTL Trading, Inc.

"Loan Party" shall mean any Borrower or any Guarantor.

"London Banking Day" means a day on which banks in London are open for business
and dealing in offshore dollars.

"Net Worth" means the gross fair market value of total assets less total
liabilities, including but not limited to estimated taxes on asset appreciation
and any reserves or offsets against assets, paid-in capital or the Borrower's
conversion of any of the Borrower's convertible debt into equity, but excluding
the non-current portion of any liabilities subordinated in payment to the
Borrower's obligations to the Lender provided, however, that to the extent that
any portion of the commodity inventory of the Borrower and its subsidiaries is
valued pursuant to GAAP at the end of any period at the lower of cost or market
value, then the Net Worth at the end of such period will be increased by the
amount of any unrealized gains, after a notional tax charge, which the Borrower
or any of its subsidiaries would have recognized if such commodity inventory had
been valued at market value in accordance with GAAP.

"Negative Pledge" shall have the meaning set forth in Section 1.4 (e) hereof.

"Note" shall mean the $35,000,000 Fifth Amended and Restated Revolving Loan Note
made by the Borrower and payable to the order of the Lender.

"Obligations" shall mean all present and future indebtedness, liabilities and
obligations of any kind and nature whatsoever of the Borrower to the Lender both
now existing and hereafter arising including, without limitation, obligations
arising under, as a result of, on account of, or in connection with, this
Agreement and any and all amendments, restatements, supplements and
modifications hereof made at any time and from time to time hereafter, the Note,
any and all extensions, renewals or replacements thereof, amendments thereto and
restatements or modifications thereof made at any time or from time to time
hereafter, the Letter of Credit Agreements, or the other Financing Documents,
including, without limitation, future advances, principal, interest,
indemnities, fees, late charges, Letter of Credit Exposure, enforcement costs
and other costs and expenses whether direct, contingent, joint, several, matured
or unmatured, and the indebtedness owed under any Hedge Agreement, including,
without limitation, any master agreement relating to or governing any or all of
the foregoing and any related schedule or confirmation, each as amended from
time to time.

"PBGC" shall mean the Pension Benefit Guaranty Corporation or its successor
entity.



"Permitted Liens" shall mean liens permitted pursuant to Section 5 of this
Agreement.

"Person" shall mean any natural person, individual, company, corporation,
partnership, joint venture, unincorporated association, government or political
subdivision or agency thereof, or any other entity of whatever nature.

"Personal Property" shall mean all of the Borrower's personal property, both now
owned and hereafter acquired.



"Plan" shall mean any pension, employee benefit, multi-employer, profit sharing,
savings, stock bonus or other deferred compensation plan.

"Prime Based Rate" shall mean a floating and fluctuating per annum rate of
interest equal at all times to the sum of the Prime Rate plus one percent (1%).

"Prime Rate" shall mean the floating and fluctuating per annum rate of interest
of the Lender at any time and from time to time established and declared by the
Lender in its sole and absolute discretion as its prime rate, and does not
necessarily represent the lowest rate of interest charged by the Lender to
borrowers.

"Reserve Requirements" means the maximum rate (expressed as a decimal) at which
reserves (including any marginal, supplemental, emergency or other reserves) are
required to be maintained under Regulation D of the Federal Reserve Board or
otherwise by any statute or regulation applicable to the class of commercial
banks which includes the Lender.



"Revolving Credit Account" shall mean the loan account maintained by the Lender
with respect to advances, repayments and prepayments of Advances, the accrual
and payment of interest on Advances and all other amounts and charges owing to
the Lender in connection with Advances.



"Revolving Credit Amount" shall mean the amount of Thirty Five Million Dollars
($35,000,000).

"Revolving Credit Expiration Date" shall mean December 31, 2010, or such later
date as to which the Lender shall, in its discretion, agree to extend the
Revolving Credit Expiration Date.

"Revolving Credit Exposure" shall mean, at any time, the sum of the aggregate
principal amount of outstanding Advances plus the Letter of Credit Exposure.

"Revolving Credit Facility" shall mean the revolving credit facility established
pursuant to Section 1.2 hereof in a maximum principal amount at any one time
outstanding equal to the Revolving Credit Amount, made available to the Borrower
pursuant to this Agreement.

"Subsidiary" means an entity of which the Borrower directly or indirectly own or
control securities or other ownership interests representing more than 50% of
the ordinary voting power thereof.



"Total Assets" shall mean current and long term assets presented in accordance
with GAAP.



"Unlimited Guaranty" shall mean the Continuing and Unconditional Guaranty of the
Unlimited Guarantors of even date herewith, as the same may be amended, modified
or supplemented from time to time.

"Unlimited Guarantors" shall mean all of the non-Guarantee-Exempt Subsidiaries
of the Borrower other than the Limited Guarantor.

"Unused Commitment Fee" shall mean the fee paid by the Borrowers to the Lender
pursuant to Section 1.2(n).

"Unused Commitment Fee Percentage" shall mean twenty-five (25) basis points.

1.2. Revolving Credit Facility.



(a) Advances and Letters of Credit. Subject to and upon the provisions of this
Agreement and relying upon the representations and warranties herein set forth,
the Lender agrees at any time and from time to time to make Advances to the
Borrower and issue Letters of Credit for the account of the Borrower from the
date hereof until the earlier of the Revolving Credit Expiration Date or the
date on which this Revolving Credit Facility is terminated pursuant to Section 7
hereof, in an aggregate principal amount at any time outstanding not to exceed
the Revolving Credit Amount.



In no event shall the Lender be obligated to make an Advance hereunder if a
Default shall have occurred and be continuing. Unless sooner terminated pursuant
to other provisions of this Agreement, this Revolving Credit Facility and the
obligation of the Lender to make Advances hereunder shall automatically
terminate on the Revolving Credit Expiration Date without further action by, or
notice of any kind from, the Lender. Within the limitations set forth herein and
subject to the provisions of this Agreement, the Borrower may borrow, repay and
reborrow under this Revolving Credit Facility. The fact that there may be no
Advances or Letters of Credit outstanding at any particular time shall not
affect the continuing validity of this Agreement.



(b) Use of Proceeds of Advances. The proceeds of the Advances shall be used for
working capital financing needs.

(c) Liability of Lender. Lender shall in no event be responsible or liable to
any person other than Borrower for the disbursement of or failure to disburse
the Advances or any part thereof.



(d) Interest on Advances. Except for any period during which an Event of Default
shall have occurred and be continuing, the Borrower shall pay interest
(calculated on a daily basis) on the unpaid principal balance of the Advances
until maturity (whether by acceleration, extension or otherwise) at a per annum
rate of interest equal at all times to the Libor-Based Rate in effect from time
to time.



After maturity, or during any period in which an Event of Default exists and
remains continuing, the unpaid principal balance of the Advances shall bear
interest at a rate equal to the Default Rate.



Notwithstanding any other provision of this Agreement, if the Lender determines
(which determination shall be conclusive) (i) that any applicable law, rule, or
regulation, or any change in the interpretation of any such law, rule, or
regulation shall make it unlawful or impossible for the Lender to charge or
collect interest at the Libor-Based Rate, or (ii) that quotations of interest
rates for the relevant deposits referred to in the definition of the Libor-Based
Rate are not being provided in the relevant amounts or for the relevant
maturities, then upon notice from the Lender to the Borrower, the entire
outstanding principal balance of the Revolving Credit Facility shall bear
interest at the Prime-Based Rate.



Until the maturity of the Revolving Credit Facility, all accrued and unpaid
interest on all Advances shall be paid monthly on the first day of each month
(each, an "Interest Payment Date").



If not sooner paid, the entire outstanding principal balance of the Advances,
together with all accrued and unpaid interest thereon, shall be due and payable
on the Revolving Credit Expiration Date.



(e) Revolving Credit Note; Revolving Credit Account. The Borrower's obligation
to pay the Advances with interest shall be evidenced by the Revolving Credit
Note. The Lender will maintain the Revolving Credit Account with respect to
advances, repayments and prepayments of Advances, the accrual and payment of
interest on Advances and all other amounts and charges owing to the Lender in
connection with Advances. Except for demonstrable error, the Revolving Credit
Account shall be conclusive as to all amounts owing by the Borrower to the
Lender in connection with and on account of Advances.



(f) Voluntary Prepayments; Voluntary Termination. Within the limitations set
forth herein and subject to the provisions of this Agreement, the Borrower may
prepay any Advance in whole or in part, from time to time without premium or
penalty (provided, however, that in the event that the Borrower enter into any
Hedge Agreement, any prepayment will be subject to payment of Breakage Costs as
set forth therein). Any permitted prepayment need not be accompanied by payment
of interest on the amount prepaid except, that any prepayment of Advances which
constitutes a final payment of all Advances shall be accompanied by payment of
all interest thereon accrued through the date of prepayment.



(g) AutoBorrow. Notwithstanding anything contained herein to the contrary, so
long as the Borrower opt to use the Lender's "AutoBorrow" program and has
executed and delivered to the Lender an AutoBorrow Service Agreement (which
AutoBorrow Service Agreement remains in full force and effect), all Advances to
be made hereunder shall be made in accordance with, and all interest accrued on
such Advances and all repayments of such Advances shall be payable at the times
and in the manner provided for in, the AutoBorrow Service Agreement. To the
extent that any of the provisions of Section 1.2(a) through 1.2(f) hereof are
inconsistent with provisions of the AutoBorrow Service Agreement, the provisions
of the AutoBorrow Service Agreement shall govern. Any Advances made to the
Borrower under the AutoBorrow Service Agreement shall nonetheless be deemed to
be an Advance hereunder, subject to all other terms hereof.



(h) Terms of Letters of Credit. Each Letter of Credit shall (i) be a commercial
Letter of Credit or a standby Letter of Credit, (ii) be opened pursuant to a
Letter of Credit Agreement duly executed and delivered to the Lender by the
Borrower prior to the issuance of such Letter of Credit, (iii) expire on the
later to occur of (a) one year from the date of issuance or (b) the Revolving
Credit Expiration Date, (iv) be in an amount not less than $2,500, (v) be issued
in the ordinary course of the Borrower's business, and (vi) be issued in
accordance with the Lender's then current practices relating to the issuance of
letters of credit. All powers, right, remedies and provisions set forth in any
Letter of Credit Agreement shall be in addition to those set forth herein. In
the event of any conflict between the provisions of this Agreement and the
provisions of any Letter of Credit Agreement, the provisions of this Agreement
shall prevail and control unless expressly provided otherwise herein or in the
Letter of Credit Agreement.



(i) Procedures for Letters of Credit. The Borrower shall give the Lender written
notice of its request for a Letter of Credit at least three (3) Business Days
prior to the date on which the Letter of Credit is to be opened by delivering to
the Lender a duly executed Letter of Credit Agreement in form and content
acceptable to the Lender setting forth (i) the face amount of the Letter of
Credit, (ii) the name and address of the beneficiary of the Letter of Credit,
(iii) whether the Letter of Credit is irrevocable or revocable, (iv) whether the
Letter of Credit requested is a standby or commercial Letter of Credit, (v) the
date the Letter of Credit is to be opened and the date the Letter of Credit is
to expire, (vi) the purpose of the Letter of Credit, (vii) the terms and
conditions for any draws under the Letter of Credit, and (viii) such other
information as the Lender may reasonably deem to be necessary or desirable.



(j) Letter of Credit Fees. The Borrower shall pay to the Lender a letter of
credit fee equal to the greater of (a) the Applicable Margin or (b) $500.00,
payable in advance on or before the date of issuance and on each anniversary
thereof plus the Lender's then standard fee for the issuance, negotiation,
processing and administration of letters of credit of the same type as the
Letter of Credit.



(k) Agreement to Pay Letter of Credit Obligations. The Borrower shall pay to the
Lender the Letter of Credit Obligations when due; provided, however, that (a) so
long as the Borrower has availability under the Revolving Credit Facility, the
Lender may, and is hereby authorized to, make Advances to itself to pay when due
any or all Letter of Credit Obligations incurred in connection with Letters of
Credit. The Lender may maintain on its books a letter of credit account (the
"Letter of Credit Account") with respect to the Letter of Credit Obligations
paid and payable from time to time hereunder. Except for demonstrable error, the
Letter of Credit Account shall be conclusive as to all amounts owing by the
Borrower to the Lender in connection with and on account of the Letter of Credit
Obligations. From the date due until paid in full, all Letter of Credit
Obligations shall bear interest at the Default Rate.



(l) Agreement to Pay Absolute. The obligation of the Borrower to pay Letter of
Credit Obligations set forth above shall be absolute and unconditional and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, (ii) the existence of any claim, setoff, defense or other right which
any or all of the Borrower may at any time have against the beneficiary under
any Letter of Credit or the Lender, (iii) any draft or other document presented
under a Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue provided that
payment by the Lender under such Letter of Credit against presentation of such
draft shall not have constituted gross negligence or willful misconduct, and (v)
any other events or circumstances whatsoever, whether or not similar to any of
the foregoing provided that the payment by the Lender under the Letter of Credit
shall not have constituted gross negligence or willful misconduct of the Lender.



(m) Unused Commitment Fee. During the period from the date hereof until the
earlier of the Revolving Credit Expiration Date or the date on which the
Revolving Credit Facility is terminated pursuant to the provisions hereof, the
Borrower shall pay to the Lender an availability fee in a per annum amount equal
to the Unused Commitment Fee Percentage times the average daily unused portion
of the Revolving Credit Amount. Such availability fee shall commence to accrue
on the date hereof and shall be due and payable by the Borrower quarterly, in
arrears, commencing on December 31, 2009, and, on the last Business Day of each
third month thereafter, and on the earlier of the Revolving Credit Expiration
Date or on the date on which the Revolving Credit Facility is terminated
pursuant to Section 7 hereof.



1.3. Additional Provisions.



(a) Interest Calculation. All interest and fees payable under the provisions of
this Agreement or the Note shall be computed on the basis of actual number of
days elapsed over a year of 360 days.



(b) Late Charges. If the Borrower fails to make any payment of principal,
interest, prepayments, fees or any other amount becoming due pursuant to the
provisions of this Agreement or the Note (other than the final principal payment
due upon maturity), within fifteen (15) days of the date due and payable, the
Borrower shall pay to the Lender a late charge equal to five percent (5%) of the
amount of such payment. Such 15-day period shall not be construed in any way to
extend the due date of any such payment. Late charges are imposed for the
purpose of defraying the Lender's expenses incident to the handling of
delinquent payments, and are in addition to, and not in lieu of, the exercise by
the Lender of any rights and remedies hereunder or under applicable laws and any
fees and expenses of any agents or attorneys which the Lender may employ upon
the occurrence of an Event of Default.



(c) Payments. Whenever any payment is to be made by the Borrower under the
provisions of this Agreement, the Note or the Letter of Credit Agreements is due
on a day which is not a Business Day, the due date thereof shall be extended to
the next succeeding Business Day and, in the case of any payment which bears
interest, such extension of time shall be included in computing interest on such
payment. All payments of principal, interest, fees or other amounts to be made
by the Borrower under the provisions of this Agreement or the Note shall be paid
without set-off or counterclaim to the Lender at the Lender's office at 1101
Wooton Parkway, 4th Floor, Rockville, Maryland 20852, in lawful money of the
United States of America in immediately available funds.



(d) Interest On Overdue Amounts. If the principal of or interest on, the Note or
any other amount required to be paid to the Lender hereunder or under the Note
is not paid within fifteen (15) days after the date when the same becomes due
and payable, whether by acceleration or otherwise, the Borrower shall on demand
from time to time pay to the Lender interest on such principal, interest or
other amount from the date due until the date of payment (after as well as
before any judgment) at a rate per annum equal to the Default Rate.



(e) Collateral and Subsidiary Obligations.



(1) In order to secure the full and punctual payment of the Obligations in
accordance with the terms thereof, and to secure the performance of this
Agreement and the other Financing Documents, each Subsidiary of the Borrower
that is not a Guarantee-Exempt Subsidiary shall execute in favor of the Lender
the Unlimited Guaranty that obligates it, jointly and severally with each other
Subsidiary of the Borrower that is not a Guarantee-Exempt Subsidiary, to
guarantee the prompt, punctual and complete repayment of the Obligations. Upon
any merger or acquisition by the Borrower of any new Subsidiary that is not a
Guarantee-Exempt Subsidiary, such new subsidiary will execute either (i) a
joinder agreement or (ii) a continuing and unlimited guaranty (in form and
substance identical to the Unlimited Guaranty) that obligates such new
Subsidiary to be jointly and severally liable with the other Unlimited
Guarantors under the Unlimited Guaranty.



(2) In order to secure the full and punctual payment of the Obligations in
accordance with the terms thereof, and to secure the performance of this
Agreement and the other Financing Documents, the Borrower agrees that it shall
within twenty (20) days of the acquisition thereof, pledge and assign (or shall
cause the pledge and assignment) to the Lender, and grant (or cause the grant)
to the Lender a continuing lien and security interest in and to 66% of the
issued and outstanding Capital Stock of any newly-formed Guarantee-exempt
Subsidiaries (or, if the Borrower's ownership interest in such Subsidiary is
less than 66%, all Capital Stock of such Foreign Subsidiary), as a supplement to
the existing pledges of such Capital Stock presently executed in favor of and in
the possession of the Lender. The Lender hereby confirms that the Borrower is
not obligated to comply with the provisions of this subsection with respect to
its direct or indirect ownership of the Capital Stock of INTL Sieramet in which
IAAC owns 55% of the Capital Stock, Agora-X, LLC in which IAAC owns 80% of the
Capital Stock, FC Stone, LLC, FCC Investments, Inc., FCC Futures, Inc. and
Westown Commodities, LLC. Finally, the Lender agrees that the Borrower shall
have until March 30, 2010 to pledge the Capital Stock of FCStone Commodity
Services (Europe) Ltd. (Ireland).



(3) The security interests required to be granted pursuant to Subsection
1.3(e)(2) above shall be granted pursuant to such security documentation as is
reasonably satisfactory in form and substance to Lender (the "Additional
Financing Documents") and shall constitute valid and enforceable perfected
security interests prior to the rights of all third Persons and subject to no
other liens except liens permitted hereunder. The Additional Financing Documents
and other instruments related thereto shall be duly recorded or filed in such
manner and in such places and at such times as are required by law to establish,
perfect, preserve and protect the liens, in favor of the Lender, granted
pursuant to the Additional Financing Documents and, all taxes, fees and other
charges payable in connection therewith shall be paid in full by the Borrower.
At the time of the execution and delivery of Additional Financing Documents, the
Borrower shall cause to be delivered to Lender such agreements, opinions of
counsel, and other related documents as may be reasonably requested by the
Lender to assure it that this Section has been complied with.



(4) Confirmation of Negative Pledge on Personal Property and Real Estate. The
Borrower, each Guarantor and each Guarantee-exempt Subsidiary agree to execute
concurrently herewith a Joinder, Assumption, Ratification and Confirmation in
form and substance satisfactory to the Lender with respect to the Negative
Pledge and Covenant Not to Encumber Agreement (the "Negative Pledge") previously
executed. Neither FCStone LLC, INTL Trading, Agora X LLC nor INTL Sieramet LLC
shall be obligated to join in the Negative Pledge.



(f) Automatic Debit. To ensure timely payment of all interest and other sums due
hereunder, the Borrower hereby authorizes and instructs the Lender to either
(i) debit, on the due date thereof, the Borrower's demand deposit account no.
003933343983 maintained at the Lender for the amount then due, or (ii) at the
Lender's option, cause an Advance to be made sufficient to pay the amount then
due.

 

1.4 The Borrower' Representative. Each of the entities comprising the Borrower
hereby represents and warrants to the Lender that each of them will derive
benefits, directly and indirectly, from the proceeds of each Advance and Letter
of Credit, both in its separate capacity and as a member of the integrated
business to which its belongs. For administrative convenience, IAAC is hereby
irrevocably appointed by the Borrower as agent for each of the entities
comprising the Borrower for the purpose of requesting Advances and Letters of
Credit hereunder from the Lender, receiving the proceeds of Advances and
disbursing the proceeds of Advances. In its capacity as such agent, IAAC shall
have the power and authority through its authorized officer or officers to (i)
endorse any check for the proceeds of any Advance for and on behalf the Borrower
and in the name of the Borrower, and (ii) instruct the Lender to credit the
proceeds of any Advance directly to a banking account of the Borrower. By reason
of the foregoing, the Lender is hereby irrevocably authorized by the Borrower to
make Advances to the Borrower and issue Letters of Credit for the account of the
Borrower pursuant to this Agreement upon the request of any one of the persons
who is authorized to do so under the provisions of any applicable corporate
resolutions of IAAC. The Lender assumes no responsibility or liability for any
errors, mistakes and/or discrepancies in any oral, telephonic, written or other
transmissions of any instructions, orders, requests and confirmations between
the Lender and the Borrower in connection with any Advance, Letter of Credit or
other transaction pursuant to the provisions of this Agreement, except for acts
of gross negligence and/or willful misconduct.

SECTION 2. Conditions Precedent.



2.1. Initial Advance or Letter of Credit. The Lender shall not be required to
make the initial Advance, or issue an initial Letter of Credit hereunder,
whichever occurs first, unless the following conditions precedent have been
satisfied in a manner reasonably acceptable to the Lender and its counsel:



(a) Borrower's Organizational Documents. The Lender shall have received copies
of any amendments to the Borrower's Charter and Bylaws since July 31, 2008.



(b) Guarantors' Resolutions. The Lender shall have received a copy, certified to
the Lender as true and correct as of the date hereof by each Guarantor, of the
resolutions of such Guarantor authorizing the execution and delivery of the
Guaranty signed by it and designating by name and title the officers who are
authorized to sign such Guaranty.



(c) Searches. The Lender shall have received the results of a search by an
attorney or company satisfactory to the Lender of the Uniform Commercial Code
filings with respect to the Borrower in its jurisdiction of organization or in
which any Personal Property is or will be located, accompanied by copies of such
filings, if any, and evidence satisfactory to the Lender that any security
interest or other lien indicated in any such filing has or will be released or
is permitted by the Lender;



(d) Opinions. The Lender shall have received the written opinion of counsel to
the Loan Parties reasonably satisfactory in form and content to the Lender,
opining, among other things, that each of the Loan Parties is duly organized,
validly existing and in good standing, that the Financing Documents executed and
delivered by each Loan Party has been duly authorized by all requisite corporate
action, and that the Financing Documents executed and delivered by the Loan
Parties constitute the legal, valid, binding, and enforceable obligations of the
Loan Parties, enforceable against the Loan Parties in accordance with the terms
thereof, subject to customary exceptions and limitations reasonably acceptable
to the Lender.



(e) Financing Documents. The Lender shall have received each of the Financing
Documents listed on the Closing Index circulated concurrently herewith, unless a
written agreement has been executed allowing its delivery after the Closing
Date.



(f) Due Diligence. The Lender shall have received and reviewed such financial
information and other due diligence reports as the Lender shall reasonably
require.



(g) Additional Documents. The Borrower shall have furnished in form and content
acceptable to the Lender any additional documents, agreements, certifications,
record searches, insurance policies or opinions which the Lender may reasonably
deem necessary or desirable.



2.2 All Advances and Letters of Credit. No Advances, including the initial
Advance, shall be made, and no Letter of Credit shall be issued, until
compliance to the satisfaction of the Lender with all of the following
conditions at the time of and with respect to each Advance or Letter of Credit:



(a) Representations and Warranties. No representation or warranty made in or in
connection with this Agreement and the other Financing Documents shall be
untrue, incorrect or incomplete in all material respects on and as of the date
of any Advance or Letter of Credit as if made on such date; and



(b) Event of Default or Default. No Event of Default or Default shall have
occurred and be continuing.



SECTION 3. Representations and Warranties. The Borrower represents and warrants
to the Lender that, except as specifically set forth on Schedule 3 attached
hereto, the following statements are true, correct and complete as of the date
hereof and as of each date any Advance is to be made or any Letter of Credit is
to be issued hereunder:



3.1. Authority, Etc. The Borrower is duly organized and in good standing under
the laws of Delaware, its state of incorporation, and is qualified to do
business in all states where the Borrower does business. The Borrower has the
full power and authority to execute, deliver and perform this Agreement and the
other Financing Documents to which the Borrower is a party. Neither such
execution, delivery and performance, nor compliance by the Borrower with the
provisions of this Agreement and of the other Financing Documents to which the
Borrower is a party will conflict with or result in a breach or violation of the
Borrower's articles of organization, or any judgment, order, regulation, ruling
or law to which the Borrower is subject or any contract or agreement to which
the Borrower is a party or to which the Borrower's assets and properties is
subject, or constitute a default thereunder. The execution, delivery and
performance of this Agreement and all other Financing Documents to which the
Borrower is a party have been duly authorized and approved by all necessary
action by the Borrower and constitute the legal, valid and binding obligations
of the Borrower, enforceable in accordance with their terms except as
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors' rights generally.



3.2. Litigation. Other than as previously described to the Lender in writing,
there is no litigation or proceeding pending or, to the knowledge of any
representative of the Borrower signing this Agreement on behalf of the Borrower,
threatened against or affecting the Borrower which might materially adversely
affect the business, financial condition or operations of the Borrower or the
ability of the Borrower to perform and comply with this Agreement or the other
Financing Documents to which the Borrower is a party.



3.3. No Subsidiaries. Other than the Borrower's interest in (i) the Guarantors,
and (ii) the Guarantee-exempt Subsidiaries, the Borrower does not directly or
indirectly own or control securities or other ownership interests in any
corporation, partnership, association, organization or other business entity
representing more than 50% of the ordinary voting power thereof. This
information will be updated in writing by the Borrower as of the date of the
formation or acquisition of each new Subsidiary.



3.4. Financial Condition. The Borrower has heretofore furnished to the Lender
certain financial statements. Such financial statements and all other financial
statements and information furnished or to be furnished to the Lender hereunder
have been and will be prepared in accordance with generally accepted accounting
principles (subject to year-end adjustments and the omission of footnote
information) and fairly present the financial condition of the Borrower as of
the dates thereof and the results of the Borrower's operations for the periods
covered thereby. No material adverse change in the business, financial
condition, prospects or operations of the Borrower has occurred since the date
of such financial statements. The Borrower does not have any indebtedness or
liabilities other than that reflected on such financial statements or expressly
permitted by the provisions of this Agreement, and accounts payable incurred in
the ordinary course of business since the date of such financial statements. The
Borrower is not in default under any obligation for borrowed money.



3.5. Taxes. The Borrower has filed all federal, state and local income, excise,
property and other tax returns which are required to be filed and have paid all
taxes as shown on such returns or assessments received by the Borrower
(including, without limitation, all F.I.C.A. payments and withholding taxes, if
appropriate), except for such taxes, if any, as are being contested in good
faith and as to which adequate reserves have been provided. No tax liens have
been filed and no claims are being asserted with respect to such taxes or
assessments.



3.6. Borrower's Name. The correct legal name of the Borrower is that specified
on the signature page of this Agreement. The Borrower has conducted business
under its legal name since its date of formation. The Borrower does not do
business under any trade or fictitious names.



3.7. Compliance with Laws. To the knowledge of the Borrower, Borrower is not in
violation of any applicable federal, state or local law, statute, rule,
regulation or ordinance and has not received any notice of, and is not the
subject of, any investigation or complaint alleging that the Borrower or any
other property owned, leased, operated or used by the Borrower is in violation
of any such law, statute, rule, regulation or ordinance, including, without
limitation, Environmental Laws other than violations that will not have a
material adverse effect on the business, operations or financial condition of
the Borrower.



3.8. Federal Reserve Board Regulations. No part of the proceeds of the Advances
will be used for any purpose which entails a violation of Regulations U, T or X
of the Board of Governors of the Federal Reserve System of the United States
(the "Board").



3.9. ERISA. No Plan maintained by the Borrower or any trade or business group
with which the Borrower is affiliated subject to the requirements of ERISA has
been terminated, no lien exists against the Borrower in favor of the PBGC, and
no "reportable event" (as such term is defined in ERISA) has occurred with
respect to any such Plan. The Borrower has not incurred any "accumulated funding
deficiency" within the meaning of ERISA or any liability to the PBGC in
connection with any Plan. Borrower does not have any withdrawal or other
liability (absolute, contingent or otherwise) with respect to any multi-employer
plan as defined by Section 3(37) of ERISA. The Borrower has complied with in all
material respects all provisions of ERISA and with all provisions of any Plan
sponsored, maintained by, or contributed to, by the Borrower.



3.10. Licenses, etc. The Borrower has obtained and now hold all material
licenses, permits, franchises, patents, trademarks, copyrights and trade names
which are necessary to the conduct of the business of the Borrower as now
conducted free of any conflict with the rights of any other person.



3.11. Labor Matters. Except as disclosed in writing to the Lender, the Borrower
is not subject to any collective bargaining agreements or any agreements,
contracts, decrees or orders requiring the Borrower to recognize, deal with or
employ any persons organized as a collective bargaining unit or other form of
organized labor. There are no strikes or other material labor disputes pending
or, to the knowledge of the Borrower, threatened against the Borrower. The
Borrower has complied in all material respects with the Fair Labor Standards
Act.



3.12. Accuracy of Information. To the knowledge of the Borrower, no information,
exhibit, report, statement, certificate or document furnished by the Borrower to
the Lender in connection with this Agreement or the other Financing Documents or
the negotiation thereof contains any material misstatement of fact or omitted to
state a material fact or any fact necessary to make the statements contained
herein or therein not misleading.



SECTION 4. Affirmative Covenants. The Borrower covenants and agrees with the
Lender that so long as any of the Obligations (or commitments therefor) shall be
outstanding:



4.1. Payment of Obligations. The Borrower shall punctually pay the principal of
and interest on the Advances and the other Obligations, at the times and places,
in the manner and in accordance with the terms of this Agreement, the Note and
the other Financing Documents.



4.2. Financial Statements and Other Reports. Unless specifically indicated to
the contrary, each of the entities comprising the Borrower will be required to
maintain at all times a system of accounting established and administered in
accordance with sound business practices, and will deliver, or cause to be
delivered, to the Lender (in form and substance satisfactory to the Lender in
all respects):



(a) Annual Financial Statements. Within one hundred twenty (120) days of the end
of each fiscal year of the Borrower, the annual consolidated and consolidating
(if applicable) financial statement of the Borrower (including statements of
financial condition, income, profits and loss, cash flows and changes in
members' equity) audited by independent certified public accountants reasonably
satisfactory to the Lender, prepared in accordance with GAAP;



(b) Quarterly Financial Statements. Within forty-five (45) days after the end of
each calendar quarter ending in December, March and June, the consolidated and
consolidating balance sheets and income statements of the Borrower prepared by
an authorized financial officer of the Borrower and showing the financial
condition (including statements of financial condition, income, profits and
loss, cash flows and changes in members' equity) of the Borrower as of the end
of such quarter and the results of operations of the Borrower from the beginning
of the current calendar year of the Borrower to the end of such quarter,
prepared in accordance with GAAP;



(c) ERISA Reports. Promptly after filing, a copy of each annual report filed in
respect of any Plan subject to ERISA.



(d) Monthly FOCUS Reports. Within two (2) days after its filing with FINRA, the
monthly FOCUS report for the Limited Guarantor, if not sooner provided directly
to the Lender by the Limited Guarantor.



(e) Other Information. Promptly upon request of the Lender such other
information, reports or documents respecting the business, properties, operation
or financial condition of the Borrower as the Lender may at any time and from
time to time reasonably request.

(f) Compliance Certificates. Within forty-five (45) days after the end of each
calendar quarter, Concurrent with the delivery of the financial statements
described in Sections (a) and (b) above, a written certification, signed by an
authorized financial officer of the Borrower, to the effect that such officer
has no knowledge of the existence of any Defaults under the Financing Documents
or if such officer has knowledge of the existence of an Event of Default, a
statement as to the nature thereof and the action which the Borrower proposes to
take with respect thereto. Such written certification shall include the
calculations made by the Borrower to determine compliance by the Borrower with
each of the financial covenants set forth herein as of the date of the financial
statements delivered therewith.



4.3. Conduct of Business and Maintenance of Existence. The Borrower shall
continue to engage in business of the same general type as now being conducted
by the Borrower, and do and cause to be done all things necessary to maintain
and keep in full force and effect its corporate or limited liability company
existence (as applicable) in good standing in each jurisdiction in which it
conducts business.



Compliance with Laws

.





(a) The Borrower shall comply in all material respects with all laws, statutes,
ordinances, orders, rules or regulations applicable to the Borrower or to any
other property owned, leased, operated or used by the Borrower, including,
without limitation, Environmental Laws.



(b) The Borrower will not use, locate, install, spill, treat, release or store
Hazardous Materials on, under or from any property owned, leased, operated or
used by the Borrower unless such Hazardous Materials are handled in a manner not
prohibited by applicable Environmental Laws and are handled in a manner and in
such quantities that would not constitute a hazard to the environment or human
health and safety or subject the Borrower to any prosecution or material
liability in connection therewith. The Borrower will dispose of all Hazardous
Materials only at facilities and/or with carriers that maintain governmental
permits under applicable Environmental Laws. The Borrower shall promptly, at the
cost and expense of the Borrower, take all action necessary or required by
Environmental Laws to remedy or correct any violation of Environmental Laws by
the Borrower, or by any other property owned, leased, used or operated by the
Borrower.



4.5. Payment of Liabilities and Taxes. The Borrower shall pay, when due, all of
its indebtedness and liabilities, and pay and discharge promptly all taxes,
assessments and governmental charges and levies (including, without limitation,
F.I.C.A. payments and withholding taxes) upon the Borrower or upon the
Borrower's income, profits or property, except to the extent the amount or
validity thereof is contested in good faith by appropriate proceedings so long
as adequate reserves have been set aside therefor.



4.6. Contractual Obligations. The Borrower shall comply with any agreement or
undertaking to which the Borrower is a party and maintain in full force and
effect all contracts and leases to which the Borrower is or become a party
unless the failure to do so would not have a material adverse effect on the
business, operation, properties or financial condition of the Borrower.



4.7. Insurance. The Borrower shall maintain with financially sound, well rated
and reputable insurance companies insurance in such amounts and covering such
risks as is consistent with sound business practice, and in any event as is
ordinarily and customarily carried by companies similarly situated and in the
same or similar businesses as the Borrower. The Borrower will pay, when due, all
premiums on such insurance and will furnish to the Lender, upon request,
evidence of payment of such premiums and other information as to the insurance
carried by the Borrower. Such insurance shall include, as applicable and without
limitation, (a) comprehensive fire and extended coverage insurance on the
physical assets and properties of the Borrower against such risks, with such
loss deductible amounts and in such amounts not less than those which may be
satisfactory to the Lender but in all events conforming to prudent business
practices and in such minimum amounts that the Borrower will not be deemed a
co-insurer under applicable insurance laws, regulations, policies and practices,
and (b) public liability insurance against claims for personal injury or death
or property damage occurring upon, in, about or in connection with the use of
any properties owned, occupied or controlled by the Borrower, and (c) worker's
compensation insurance (as applicable).



4.8. Inspection. The Borrower shall permit the Lender, by its representatives
and agents, to inspect any of the properties, books and financial records of the
Borrower, to examine and make copies of the books of accounts and other
financial records of the Borrower, and to discuss the affairs, finances and
accounts of the Borrower with, and to be advised as to the same by, the Borrower
(or its representatives) at such reasonable times and intervals as the Lender
may designate.



4.9. Notice. Promptly give written notice to the Lender of (a) the occurrence of
any Default or Event of Default or any event, development or circumstance which
might materially adversely effect the business, operations, properties or
financial condition of the Borrower, (b) any litigation instituted or threatened
against the Borrower or any judgment against the Borrower where claims against
the Borrower exceed $50,000 and are not covered in full by insurance, and (c)
the occurrence of any "reportable event" within the meaning of ERISA or any
assertion of liability of the Borrower by the PBGC.



SECTION 5. Financial and Negative Covenants. The Borrower covenants and agrees
with the Lender that so long as any of the Obligations (or commitments therefor)
shall be outstanding:



5.1. Minimum Net Worth. IAAC shall maintain (on a consolidated basis including
the Guarantee-exempt Subsidiaries) minimum Net Worth of at least One Hundred
Seventy-Eight Million Five Hundred Thousand Dollars ($178,500,000), provided,
however, that such figure shall permanently increase (on a dollar-for-dollar
basis) upon any increase in Net Worth by virtue of paid-in capital or IAAC's
conversion of any of IAAC's convertible debt into equity, plus an amount equal
to fifty percent (50%) of each quarterly increase in positive net income plus
fifty percent (50%) of the proceeds of any equity issuance by IAAC.



5.2 Interest Coverage Ratio. IAAC shall maintain (on a consolidated basis with
all of its Subsidiaries, including the Guarantee-exempt Subsidiaries) an
Interest Coverage Ratio of at least 1.75 to 1.0, except to the extent that the
Lender waives such covenant in writing as a result of a particular non-recurring
item.



5.3 Minimum Cumulative EBITDA. IAAC shall maintain (on a consolidated basis with
all of its Subsidiaries, including the Guarantee-exempt Subsidiaries) minimum
EBITDA of not less than the following cumulative year to date (i.e. measured
from September 30, 2009 on a cumulative basis) amounts as of the following
calendar quarter ends:



Calendar Quarter Ended Minimum cumulative EBITDA



December 31, 2009 $9,000,000

March 31, 2010 $19,800,000

June 30, 2010 $31,500,000

September 30, 2010 $45,000,000



5.4 Minimum Net Worth Attributable to Domestic Loan Parties Only. IAAC shall
maintain consolidated Net Worth attributable to the Domestic Loan Parties only
(i.e., excluding consolidated Net Worth attributable to the Guarantee-exempt
Subsidiaries) of not less than One Hundred Fifty-Two Million Dollars
($152,000,000) provided, however, that such figure shall permanently increase
(on a dollar-for-dollar basis) upon any increase in Net Worth by virtue of
paid-in capital or IAAC's conversion of any of IAAC's convertible debt into
equity, plus an amount equal to fifty percent (50%) of each quarterly increase
in positive net income plus fifty percent (50%) of the proceeds of any equity
issuance by IAAC.



5.5 Restricted Payments. The Borrower shall not, and shall not permit any
Subsidiary of the Borrower to, make any loan, advance or payment, direct or
indirect, of any kind, to the Limited Guarantor or to any officer or director of
the Limited Guarantor, exclusive of (i) reasonable compensation paid to officers
or directors of the Borrower who are also officers and directors of the Limited
Guarantor (ii) payments to the Limited Guarantor by the Borrower in the ordinary
course of business to cover salaries, bonuses, expenses, and taxes of the
Limited Guarantor, provided, however, that no balances arising from such
ordinary course of business transactions shall remain unpaid for longer than
sixty (60) days and (iii) payments made to (or investments made in) the Limited
Guarantor done with the prior written approval of the Lender.

5.7. Indebtedness. Other than in the ordinary course of the Borrower's
businesses, including without limitation its trading and market making
businesses, and those lines of business acquired or developed by the Borrower
through merger, acquisition or otherwise (provided that such acquisitions
otherwise comply with the terms and conditions of this Agreement) the Borrower
shall not create, incur, assume or permit to exist any indebtedness (including
Capital Leases) except (a) indebtedness to the Lender, (b) other indebtedness or
lines of credit existing on the date hereof or expressly permitted by the
provisions hereof or the Negative Pledge, (c) indebtedness incurred by the
endorsement of negotiable instruments for deposit or collection in the ordinary
course of business, (d) indebtedness incurred in the ordinary course of business
which is unsecured and consists of open accounts extended by suppliers on normal
trade terms in connection with the purchase of goods and services, (e) Capital
Leases providing for payments not in excess of $100,000 per annum, (f)
indebtedness, congruent with the Borrower's businesses, secured by
transaction-specific collateral, provided the Lender is provided with prior
written notice of the same, (g) specifically excluding the Limited Guarantor,
inter-Borrower (and inter-Subsidiary) indebtedness except as specifically
permitted by this Agreement, and (h) debt fully and unconditionally subordinated
to the Obligations upon terms and conditions satisfactory to the Lender, unless
otherwise agreed to in writing by the Lender.



5.8. Liens. Other than in the ordinary course of the Borrower's businesses,
including without limitation its trading and market making businesses, and those
lines of business acquired or developed by the Borrower through merger,
acquisition or otherwise (provided that such acquisitions otherwise comply with
the terms and conditions of this Agreement), the Borrower shall not create,
incur, assume or permit to exist any lien, security interest or encumbrance of
any nature whatsoever on the Borrower's property or assets, both now owned and
hereafter acquired, except for (a) any lien or security interest hereafter
securing all or any part of the Obligations, (b) any lien, security interest or
encumbrance existing on the date hereof which was immediately prior hereto
disclosed to, and approved by, the Lender in writing (including those created to
secure the obligations of INTL Global Currencies to the Lender), (c) any lien,
security interest or other encumbrance subsequently approved by the Lender in
writing after the date hereof, (d) liens for taxes not delinquent or for taxes
being diligently contested by Borrower in good faith and for which adequate
reserves are maintained, (e) mechanic's, artisan's, materialmen's or other
similar liens arising in the ordinary course of business, and (f) any deposit of
funds made in the ordinary course of business to secure obligations of the
Borrower under workers compensation laws or similar laws or to secure public or
statutory obligations in connection with bids, tenders, contracts, leases, or
subleases. Any lien, security interest or encumbrance permitted by this
subsection is called a "Permitted Lien."



5.9. Loans and Investments. Except as restricted pursuant to Section 5.6 herein,
other than in the ordinary course of the Borrower's businesses, including
without limitation its trading and market making businesses, and those lines of
business acquired or developed by the Borrower through merger, acquisition or
otherwise (provided that such acquisitions otherwise comply with the terms and
conditions of this Agreement), the Borrower shall not make or permit to remain
outstanding any loan or advance to, provide any guaranty for, or make or own any
investment in, any person in excess of $100,000, unless otherwise agreed to in
writing by the Lender.



5.10. Mergers, Acquisitions, Etc. Except as agreed to in advance, in writing by
the Lender, the Borrower shall not enter into any merger or consolidation or
acquire or purchase all or substantially all of the assets, properties or stock
or ownership interests of any other person having a transactional value in
excess of $2,500,000 without the prior written consent of the Lender, except
that the Borrower may form or acquire subsidiaries if such subsidiaries become
jointly and severally liable hereunder, all upon terms and conditions
satisfactory to the Lender.



5.11 Sale of Assets and Liquidation. Other than in the ordinary course of its
businesses, the Borrower shall not sell, lease or otherwise dispose of, in one
transaction or a series of transactions, all or any substantial part of its
business, assets or properties, or take any action to liquidate, dissolve or
wind up the Borrower or its business.



5.12. Change of Business. The Borrower shall not enter into any business other
than the financial services business without the consent of the Lender.



5.13. Change of Name, Location, Etc. The Borrower shall not (a) change its legal
name, identity, structure or jurisdiction of organization, (b) change the
location of its chief executive office or its chief place of business, (c)
change the location where it keeps its records, or (d) open a new place of
business, unless the Borrower shall have given the Lender prior written notice
thereof.



5.14. Fiscal year. The Borrower shall not change its fiscal year.



5.15. Affiliates. The Borrower shall not enter into or participate in any
transaction with an affiliate except on terms and at rates no more favorable
than those which would have prevailed in an arm's length transaction between
unrelated third parties.



5.16. ERISA. The Borrower shall not engage in any "prohibited transaction" (as
such term is defined by ERISA), incur any "accumulated funding deficiency" (as
such term is defined by ERISA) whether or not waived, or terminate any Plan in a
manner which could result in the imposition of a lien on any property of the
Borrower pursuant to the provisions of ERISA.



5.17. Sale and Leaseback. Enter into any arrangement whereby a Borrower sells or
transfers all or a substantial part of its fixed assets then owned by it and
thereupon, or within one (1) year thereafter, rents or leases the assets so sold
or transferred from the purchaser or transferee (or their respective successors
and assigns).



5.18 Obligations of Subsidiaries. The Borrower will cause each of its
Subsidiaries, whether owned as of the Closing Date or thereafter organized or
created, to guarantee the payment and performance of the Obligations pursuant to
the Unlimited Guaranty (or a joinder agreement executed in connection therewith,
at the option of the Lender) unless (i) such Subsidiaries are forbidden by
operation of law to execute such a Guaranty or (ii) the effect of such
Subsidiaries executing such a Guaranty would result in material adverse tax
consequences and such prohibition or material adverse tax consequences have been
documented in a writing (such as an opinion of counsel or other documentation)
satisfactory in form and content to the Lender in the Lender's discretion, for
each Subsidiary seeking such exemption unless such requirement is waived in
writing by the Lender (each, a "Guarantee-exempt Subsidiary"); provided,
however, that notwithstanding anything to the contrary in the foregoing, all of
the Borrower's foreign Subsidiaries as of the Closing Date, the Gainvest
Subsidiaries, the FC Stone Foreign Subsidiaries and each of FCC Investments,
Inc., FCStone, LLC, FCC Futures, Inc., Westown Commodities, LLC, Agora-X, LLC,
INTL Sieramet, LLC and FCStone Merchant Services, Inc. shall all be deemed a
"Guarantee-exempt Subsidiary" for all purposes under this Agreement. Finally,
the Limited Guaranty previously executed by the Limited Guarantor complies with
the requirements of this Section 5.18.



5.19. Pledge of Capital Stock in Guarantee-exempt Subsidiaries/Confirmation of
Negative Pledge. With respect to the creation or acquisition of any Subsidiary
of the Borrower after the Closing Date that becomes a Guarantee-exempt
Subsidiary, the Borrower shall, with respect to Capital Stock in any
Guarantee-exempt Subsidiary held by it, grant or cause to be granted to the
Lender by appropriate Pledge and Security Agreement, a perfected, first priority
security interest in sixty six percent (66%) of the voting Capital Stock of such
Subsidiary (or, if the Borrower's ownership interest in such Subsidiary is less
than 66%, all Capital Stock of such Guarantee-exempt Subsidiary) and shall
deliver all certificated Capital Stock so pledged to the Lender. Each
Guarantee-exempt Subsidiary shall, contemporaneously herewith, execute in favor
of the Lender a Joinder and Confirmation Agreement with respect to the Negative
Pledge in form and substance satisfactory to the Lender.



SECTION 6. Events of Default. The occurrence of any one or more of the following
events shall constitute a default under the provisions of this Agreement, and
the term "Event of Default" shall mean, whenever it is used in this Agreement,
any one or more of the following events (and the term "Default" as used herein
means one or more of the following events, whether or not any requirement for
the giving of notice, the lapse of time, or both has been satisfied):



6.1. Payment of Obligations. The failure of the Borrower to pay any of the
Obligations as and when the same becomes due and payable in accordance with the
provisions of this Agreement, the Note and/or any of the other Financing
Documents, whether at the due date thereof or at a date fixed for prepayment
thereof or by acceleration thereof;



6.2. Perform, etc. Certain Provisions of this Agreement. The failure of the
Borrower to perform, observe or comply with any of the provisions of Section 5
of this Agreement;



6.3. Perform, etc. Other Provisions of This Agreement. The failure of the
Borrower to perform, observe or comply with any of the provisions of this
Agreement other than those covered by Sections 6.1 and 6.2 above, and such
failure is not cured to the satisfaction of the Lender within a period of thirty
(30) days after the date of written notice thereof by the Lender to the
Borrower, unless such failure is capable of being cured and Borrower is
diligently pursuing such a cure;



6.4. Representations and Warranties. If any representation and warranty
contained herein or any statement or representation made in any certificate or
any other written information at any time given by or on behalf of any Loan
Party or furnished in connection with this Agreement or any of the other
Financing Documents shall prove to be false, incorrect or misleading in any
material respect on the date as of which made, and any such representation or
warranty which, in the reasonable opinion of the Lender, is capable of being
cured is not cured to the satisfaction of the Lender within thirty (30) days
after the date of written notice thereof by the Lender to the Borrower;



6.5. Default under Other Financing Documents. The occurrence of a default (as
defined and described therein) under the provisions of the Note or any of the
other Financing Documents (including, without limitation, the Negative Pledge)
which is not cured within applicable cure periods, if any;



6.6. Liquidation, Termination, Dissolution, etc. If any Loan Party shall
liquidate, dissolve or terminate its existence (other than the liquidation or
dissolution of any Guarantor if the net assets of such Guarantor are transferred
to the Borrower or another Guarantor);



6.7. Default under Other Indebtedness. If any Loan Party shall default in any
payment of (a) any indebtedness owing to the Lender, or (b) an indebtedness in
excess of $50,000 owing to any other party beyond the period of grace, if any,
provided in the instrument or agreement under which such indebtedness was
created, or default in the observance or performance of any other agreement or
condition relating to any such indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur the effect of which default or other event is to cause or to permit the
holder or holders of such indebtedness or beneficiary or beneficiaries of such
indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice, if required,
such indebtedness to become due prior to its stated maturity;



6.8. Attachment. The issuance of any attachment or garnishment against property
or credits of any Loan Party for an amount in excess, singly or in the
aggregate, of $50,000, which shall not have been vacated, discharged, stayed or
bonded pending appeal within 30 days after the issuance thereof;



6.9. Judgments. One or more judgments or decrees shall be entered against any
Loan Party involving in the aggregate a liability in excess of $50,000, and all
such judgments or decrees shall not have been vacated, discharged, stayed or
bonded pending appeal within 30 days after the entry thereof;



6.10. Inability to Pay Debts, etc. If any Loan Party shall admit its inability
to pay its debts as they mature or shall make any assignment for the benefit of
any of its creditors;



6.11. Bankruptcy. If proceedings in bankruptcy, or for reorganization of any
Loan Party, or for the readjustment of any of the Borrower's debts, under the
United States Bankruptcy Code (as amended) or any part thereof, or under any
other applicable laws, whether state or federal, for the relief of debtors, now
or hereafter existing, shall be commenced against or by any Loan Party and,
except with respect to any such proceedings instituted by any Loan Party, shall
not be discharged within forty-five (45) days of their commencement;



6.12. Receiver, etc. A receiver or trustee shall be appointed for any Loan Party
or for any substantial part of any Loan Party' assets, or any proceedings shall
be instituted for the dissolution or the full or partial liquidation of any Loan
Party and, except with respect to any such appointments requested or instituted
by any Loan Party, such receiver or trustee shall not be discharged within
forty-five (45) days of his or her appointment, and, except with respect to any
such proceedings instituted by any Loan Party, such proceedings shall not be
discharged within forty-five (45) days of their commencement;



6.13. Change in Ownership or Control. The majority ownership or voting control
of any Loan Party are directly or indirectly sold, assigned, transferred,
encumbered or otherwise conveyed (other than a conveyance to another Loan Party)
without the prior written consent of the Lender, which consent shall not be
unreasonably withheld;



6.14. Financial Condition. The occurrence of any change in the consolidated
financial condition of the Loan Parties which in the good faith judgment of the
Lender is materially adverse, and any such change is not cured to the reasonable
satisfaction of the Lender within thirty (30) days after the date of written
notice thereof by the Lender to the Borrower; and



6.15 Default Under Guaranties. The occurrence of any default under the
Guaranties.



SECTION 7. Rights and Remedies.



7.1. Rights and Remedies. If any Event of Default shall occur and be continuing,
the Lender may (i) declare the Credit Facilities hereunder and any obligation or
commitment of the Lender hereunder to make Advances to or issue Letters of
Credit for the account of the Borrower to be terminated, whereupon the same
shall forthwith terminate, and (ii) declare the unpaid principal amount of the
Note, together with accrued and unpaid interest thereon, and all other
Obligations then outstanding to be immediately due and payable, whereupon the
same shall become and be forthwith due and payable by the Borrower to the
Lender, without presentment, demand, protest or notice of any kind, all of which
are expressly waived by the Borrower; provided that in the case of any Event of
Default referred to in Sections 6.11 or 6.12 above, the Credit Facilities
hereunder and any obligation or commitment of the Lender hereunder to make
Advances to, or issue Letters of Credit for the account of, the Borrower shall
immediately and automatically terminate and the unpaid principal amount of the
Note, together with accrued and unpaid interest thereon, and all other
Obligations then outstanding shall be automatically and immediately due and
payable by the Borrower to the Lender without notice, presentment, demand,
protest or other action of any kind, all of which are expressly waived by the
Borrower.



Upon the occurrence and during the continuation of any Event of Default, then in
each and every case, the Lender shall be entitled to exercise in any
jurisdiction in which enforcement thereof is sought, the rights and remedies
available to the Lender under the other provisions of this Agreement and the
other Financing Documents.



7.2. Default Rate. Notwithstanding the entry of any decree, order, judgment or
other judicial action, upon the occurrence of an Event of Default hereunder, the
unpaid principal amount of the Note and all other monetary Obligations
outstanding or becoming outstanding while such Event of Default exists shall
bear interest from the date of such Event of Default until such Event of Default
has been cured to the satisfaction of the Lender, at a floating and fluctuating
per annum rate of interest equal at all times to the Default Rate, irrespective
of whether or not as a result thereof, the Note or any of the Obligations has
been declared due and payable or the maturity thereof accelerated. The Borrower
shall on demand from time to time pay such interest to the Lender and the same
shall be a part of the Obligations hereunder.



7.3. Liens, Set-Off. As security for the payment of the Obligations and the
performance of the Financing Documents, the Borrower hereby grant to the Lender
a continuing security interest and lien on, in and upon all indebtedness owing
to, and all deposits (general or special), credits, balances, monies, securities
and other property of, the Borrower and all proceeds thereof, both now and
hereafter held or received by, in transit to, or due by, the Lender. In addition
to, and without limitation of, any rights of the Lender under applicable laws,
if the Borrower becomes insolvent, however evidenced, or any Event of Default
occurs, the Lender may at any time and from time to time thereafter, without
notice to the Borrower, set-off, hold, segregate, appropriate and apply at any
time and from time to time thereafter all such indebtedness, deposits, credits,
balances (whether provisional or final and whether or not collected or
available), monies, securities and other property toward the payment of all or
any part of the Obligations in such order and manner as the Lender in its sole
discretion may determine and whether or not the Obligations or any part thereof
shall then be due or demand for payment thereof made by the Lender.



7.4. Enforcement Costs. The Borrower agrees to pay to the Lender on demand (a)
all Enforcement Costs paid, incurred or advanced by or on behalf of the Lender
including, without limitation, reasonable attorneys' fees, costs and expenses,
and (b) interest on such Enforcement Costs from the date payment for the same is
demanded until paid in full at a per annum rate of interest equal at all times
to the Default Rate. All Enforcement Costs, with interest as above provided,
shall be a part of the Obligations hereunder.



7.5 Application of Proceeds. Following any Event of Default, any proceeds of the
collection of the Obligations will be applied by the Lender to the payment of
Enforcement Costs, and any balance of such proceeds (if any) will be applied by
the Lender to the payment of the remaining Obligations (whether then due or
not), at such time or times and in such order and manner of application as the
Lender may from time to time in its sole discretion determine.



7.6. Remedies, etc. Cumulative. Each right, power and remedy of the Lender as
provided for in this Agreement or in the other Financing Documents or now or
hereafter existing under applicable laws or otherwise shall be cumulative and
concurrent and shall be in addition to every other right, power or remedy
provided for in this Agreement or in the other Financing Documents or now or
hereafter existing under applicable laws or otherwise, and the exercise or
beginning of the exercise by the Lender of any one or more of such rights,
powers or remedies shall not preclude the simultaneous or later exercise by the
Lender of any or all such other rights, powers or remedies.



7.7. No Waiver, Etc. No failure or delay by the Lender to insist upon the strict
performance of any term, condition, covenant or agreement of this Agreement or
of the other Financing Documents, or to exercise any right, power or remedy
consequent upon a breach thereof, shall constitute a waiver of any such term,
condition, covenant or agreement or of any such breach, or preclude the Lender
from exercising any such right, power or remedy at any later time or times. By
accepting payment after the due date of any amount payable under this Agreement
or under any of the other Financing Documents, the Lender shall not be deemed to
waive the right either to require prompt payment when due of all other amounts
payable under this Agreement or under any of the other Financing Documents, or
to declare an Event of Default for failure to effect such prompt payment of any
such other amount. The payment by the Borrower or any other person and the
acceptance by the Lender of any amount due and payable under the provisions of
this Agreement or the other Financing Documents at any time during which an
Event of Default exists shall not in any way or manner be construed as a waiver
of such Event of Default by the Lender or preclude the Lender from exercising
any right of power or remedy consequent upon such Event of Default.



7.8. Liquidation of Limited Guarantor. If any Event of Default shall occur and
be continuing, the Borrower shall, immediately upon the dispatch of written
notice to it from the Lender, liquidate the Limited Guarantor, by either selling
all of the Capital Stock of the Limited Guarantor or liquidating all of the
assets of the Limited Guarantor (after complying with applicable regulations),
and promptly (in no event later than five (5) business days of receipt of same
by the Borrower) remit all of the net proceeds thereof to the Lender for
application against the Obligations as a permanent dollar-for-dollar reduction
in the Revolving Credit Amount. The Borrower hereby authorizes and warrants that
upon its failure to commence such liquidation, the Lender shall immediately
thereafter be entitled to specific performance of this provision, which is a
material inducement to the Lender's commitment to lend as set forth herein.



7.9 Arbitration.

(a) This paragraph concerns the resolution of any controversies or claims
between the parties, whether arising in contract, tort or by statute, including
but not limited to controversies or claims that arise out of or relate to: (i)
this Agreement (including any renewals, extensions or modifications); or (ii)
any document related to this Agreement (collectively a "Claim"). For the
purposes of this arbitration provision only, the term "parties" shall include
any parent corporation, subsidiary or affiliate of the Lender involved in the
servicing, management or administration of any obligation described or evidenced
by this Agreement.



(b) At the request of any party to this Agreement, any Claim shall be resolved
by binding arbitration in accordance with the Federal Arbitration Act (Title 9,
U.S. Code) (the "Act"). The Act will apply even though this Agreement provides
that it is governed by the law of a specified state. The arbitration will take
place on an individual basis without resort to any form of class action.



(c) Arbitration proceedings will be determined in accordance with the Act, the
then-current rules and procedures for the arbitration of financial services
disputes of the American Arbitration Association or any successor thereof
("AAA"), and the terms of this paragraph. In the event of any inconsistency, the
terms of this paragraph shall control. If AAA is unwilling or unable to (i)
serve as the provider of arbitration or (ii) enforce any provision of this
arbitration clause, any party to this agreement may substitute another
arbitration organization with similar procedures to serve as the provider of
arbitration.



(d) The arbitration shall be administered by AAA and conducted in Washington,
D.C.. All Claims shall be determined by one arbitrator; however, if Claims
exceed Five Million Dollars ($5,000,000), upon the request of any party, the
Claims shall be decided by three arbitrators. All arbitration hearings shall
commence within ninety (90) days of the demand for arbitration and close within
ninety (90) days of commencement and the award of the arbitrator(s) shall be
issued within thirty (30) days of the close of the hearing. However, the
arbitrator(s), upon a showing of good cause, may extend the commencement of the
hearing for up to an additional sixty (60) days. The arbitrator(s) shall provide
a concise written statement of reasons for the award. The arbitration award may
be submitted to any court having jurisdiction to be confirmed, judgment entered
and enforced.



(e) The arbitrator(s) will give effect to statutes of limitation in determining
any Claim and may dismiss the arbitration on the basis that the Claim is barred.
For purposes of the application of the statute of limitations, the service on
AAA under applicable AAA rules of a notice of Claim is the equivalent of the
filing of a lawsuit. Any dispute concerning this arbitration provision or
whether a Claim is arbitrable shall be determined by the arbitrator(s). The
arbitrator(s) shall have the power to award reasonable legal fees pursuant to
the terms of this Agreement.



(f) This paragraph does not limit the right of any party to: (i) exercise
self-help remedies, such as but not limited to, setoff; (ii) initiate judicial
or non-judicial foreclosure against any real or personal property collateral;
(iii) exercise any judicial or power of sale rights, or (iv) act in a court of
law to obtain an interim remedy, such as but not limited to, specific
performance, injunctive relief, writ of possession or appointment of a receiver,
or additional or supplementary remedies.



(g) The filing of a court action is not intended to constitute a waiver of the
right of any party, including the suing party, thereafter to require submittal
of the Claim to arbitration.



(h) By agreeing to binding arbitration, the parties irrevocably and voluntarily
waive any right they may have to a trial by jury in respect of any Claim.
Furthermore, without intending in any way to limit this agreement to arbitrate,
to the extent any Claim is not arbitrated, the parties irrevocably and
voluntarily waive any right they may have to a trial by jury in respect of such
Claim. This provision is a material inducement for the parties entering into
this Agreement.



SECTION 8. Miscellaneous.



8.1. Course of Dealing; Amendment. No course of dealing between the Lender and
the Borrower shall be effective to amend, modify or change any provision of this
Agreement or the other Financing Documents. The Lender shall have the right at
all times to enforce the provisions of this Agreement and the other Financing
Documents in strict accordance with the provisions hereof and thereof,
notwithstanding any conduct or custom on the part of the Lender in refraining
from so doing at any time or times. The failure of the Lender at any time or
times to enforce its rights under such provisions, strictly in accordance with
the same, shall not be construed as having created a custom in any way or manner
contrary to specific provisions of this Agreement or the other Financing
Documents or as having in any way or manner modified or waived the same. This
Agreement and the other Financing Documents to which the Borrower is a party may
not be amended, modified, or changed in any respect except by an agreement in
writing signed by the Lender and the Borrower.



8.2. Waiver of Default. The Lender may, at any time and from time to time,
execute and deliver to the Borrower a written instrument waiving, on such terms
and conditions as the Lender may specify in such written instrument, any of the
requirements of this Agreement or of the other Financing Documents or any Event
of Default or Default and its consequences, provided, that any such waiver shall
be for such period and subject to such conditions as shall be specified in any
such instrument. In the case of any such waiver, the Borrower and the Lender
shall be restored to their former positions prior to such Event of Default or
Default and shall have the same rights as they had hereunder. No such waiver
shall extend to any subsequent or other Event of Default or Default, or impair
any right consequent thereto and shall be effective only in the specific
instance and for the specific purpose for which given.



8.3. Notices. All notices, requests and demands to or upon the parties to this
Agreement shall be deemed to have been given or made when delivered by hand, or
when received after being deposited in the mail, postage prepaid by registered
or certified mail, return receipt requested, one day after being sent by
reputable overnight delivery service, or, in the case of notice by telegraph,
telex or facsimile transmission, when properly transmitted, addressed as follows
or to such other address as may be hereafter designated in writing by one party
to the other:



If to any Loan Party:



International Assets Holding Corporation

220 E. Central Parkway, Suite 2060

Attention: Brian Sephton, Chief Legal Officer

Altamonte Springs, Florida 32701

Telephone Number: (407) 741-5309



With a copy to:



International Assets Holding Corporation

708 Third Avenue

New York, NY 10017

Attention: Scott Branch

Telephone: (212) 485-3511

Facsimile No. (212) 485-3505



Lender: Bank of America, N.A.

1101 Wooton Parkway

Rockville, Maryland 20852

Attention: Michael Brannan

Michael.brannan@bankofamerica.com



With a copy to:



Ober, Kaler Grimes & Shriver,

A Professional Corporation

1401 H Street, N.W.

Washington, D.C. 20005

Attention: Nikolaus F. Schandlbauer, Esquire

Telephone No.: 202-326-5016

Telecopy No.: 202-408-0640



except in cases where it is expressly herein provided that such notice, request
or demand is not effective until received by the party to whom it is addressed.



8.4. Right to Perform. If the Borrower shall fail to make any payment or to
otherwise perform, observe or comply with the provisions of this Agreement or
any of the other Financing Documents, then and in each such case, the Lender may
(but shall be under no obligation whatsoever to) without notice to or demand
upon the Borrower remedy any such failure by advancing funds or taking such
action as it deems appropriate for the account and at the expense of the
Borrower. The advance of any such funds or the taking of any such action by the
Lender shall not be deemed or construed to cure an Event of Default or waive
performance by the Borrower of any provisions of this Agreement. The Borrower
shall pay to the Lender on demand, together with interest thereon from the date
of such demand until paid in full at a per annum rate of interest equal at all
times to the Default Rate, any such funds so advanced by the Lender and any
costs and expenses advanced or incurred by or on behalf of the Lender in taking
any such action, all of which shall be a part of the Obligations hereunder.



8.5. Costs and Expenses. The Borrower agrees to pay to the Lender on demand all
such reasonable fees, recordation and other taxes, costs and expenses of
whatever kind and nature, including reasonable attorney's fees and
disbursements, which the Lender may incur or which are payable in connection
with the closing and the administration of the Credit Facilities, including,
without limitation, the preparation of this Agreement and the other Financing
Documents, the recording or filing of any and all of the Financing Documents and
obtaining lien searches. All such fees, costs, recordation and other taxes shall
be a part of the Obligations hereunder.



8.6. Consent to Jurisdiction. If for any reason the arbitration provisions of
this Agreement are not given effect, the Borrower irrevocably (a) consents and
submits to the jurisdiction and venue of any state or federal court sitting in
the Commonwealth of Virginia over any suit, action or proceeding arising out of
or relating to this Agreement or any of the other Financing Documents, (b)
waives, to the fullest extent permitted by law, any objection that the Borrower
may now or hereafter have to the laying of the venue of any such suit, action or
proceeding brought in any such court and any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum,
and (c) consents to the service of process in any such suit, action or
proceeding in any such court by the mailing of copies of such process to the
Borrower by certified or registered mail at the Borrower's address set forth
herein for the purpose of giving notice.



8.7. WAIVER OF JURY TRIAL. THE BORROWER AND THE LENDER HEREBY VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THE CREDIT FACILITIES, THIS AGREEMENT OR ANY OF THE OTHER
FINANCING DOCUMENTS IN FAVOR OF THE ARBITRATION CLAUSE SET FORTH HEREIN.



8.8. Certain Definitional Provisions. All terms defined in this Agreement shall
have such defined meanings when used in any of the other Financing Documents.
Accounting terms used in this Agreement shall have the respective meanings given
to them under generally accepted accounting principles in effect from time to
time in the United States of America. The words "hereof", "herein" and
"hereunder" and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. As used herein, the singular number shall include the plural, the
plural, the singular and the use of the masculine, feminine or neuter gender
shall include all genders, as the context may require. Unless otherwise defined
herein, all terms used herein which are defined by the Uniform Commercial Code
shall have the same meanings as assigned to them by the Uniform Commercial Code
unless and to the extent varied by this Agreement.



8.9. Severability. The invalidity, illegality or unenforceability of any
provision of this Agreement shall not affect the validity, legality or
enforceability of any of the other provisions of this Agreement which shall
remain effective.



8.10. Survival. All representations, warranties and covenants contained among
the provisions of this Agreement shall survive the execution and delivery of
this Agreement and all other Financing Documents.



8.11. Binding Effect. This Agreement and all other Financing Documents shall be
binding upon and inure to the benefit of the Borrower and the Lender and their
respective personal representatives, successors and assigns, except that the
Borrower shall not have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Lender.



8.12. Applicable Law and Time of Essence. This Agreement and the rights and
obligations of the parties hereunder shall be construed and interpreted in
accordance with the laws of the Commonwealth of Virginia, both in interpretation
and performance. Time is of the essence in connection with all obligations of
the Borrower hereunder and under any of the other Financing Documents.



8.13. Duplicate Originals and Counterparts. This Agreement may be executed in
any number of duplicate originals or counterparts, each of such duplicate
originals or counterparts shall be deemed to be an original and all taken
together shall constitute but one and the same instrument.



8.14. Headings. Section and subsection headings in this Agreement are included
herein for convenience of reference only, shall not constitute a part of this
Agreement for any other purpose and shall not be deemed to affect the meaning or
construction of any of the provisions hereof.



8.15 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Financing
Document), the Borrower acknowledges and agrees that: (i) (A) the services
evidenced by this Agreement provided by Lender are arm's-length commercial
transactions between the Borrower and Lender, (B) the Borrower has consulted its
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrower is capable of evaluating and understanding,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Financing Documents; (ii) (A) Lender is and
has been acting solely as a principal and, has not been, is not, and will not be
acting as an advisor, agent or fiduciary, for Borrower or any other Person and
(B) Lender does not have any obligation to Borrower with respect to the
transaction contemplated hereby except those obligations expressly set forth
herein and in the other Financing Documents; and (iii) Lender may be engaged in
a broad range of transactions that involve interests that differ from those of
the Borrower, and Lender has no obligation to disclose any of such interests to
the Borrower. To the fullest extent permitted by law, the Borrower hereby waives
and releases any claims that it may have against Lender with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.



8.16 USA PATRIOT Act Notice. The Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow the Lender to
identify the Borrower in accordance with such Act.



8.16 Joint and Several Liability, Etc. Each of the entities comprising the
Borrower shall be jointly and severally liable for the payment and performance
of the Obligations. The Lender may, without notice to or consent of any of such
entities and with or without consideration, release, discharge, compromise or
settle with, waive, grant indulgences to, proceed against or otherwise deal
with, any such party without in any way affecting, limiting, modifying,
discharging or releasing any of the obligations and liabilities under this
Agreement or any other Financing Documents of the other parties comprising the
Borrower. The Borrower consents and agrees that (a) the Lender shall be under no
obligation to marshall any assets in favor of such party or against or in
payment of any or all of the obligations and liabilities of such party under
this Agreement or any of the other Financing Documents, (b) any rights such
party may have against the Borrower for contribution, exoneration from payment
or otherwise, in respect of any amounts paid by such party pursuant to any of
the Financing Documents or which continue to be owing pursuant to any of the
Financing Documents, shall be postponed until the Obligations have been
indefeasibly paid in full and no commitments therefor are outstanding and (c)
the Lender may enforce and collect the obligations and liabilities of such party
hereunder or under the other Financing Documents irrespective of any attempt,
pursuit, enforcement or exhaustion of any rights and remedies the Lender may at
any time have to collect the obligations and liabilities hereunder or under the
other Financing Documents of the other parties comprising the Borrower.

 

8.17 Amendment and Restatement of Original Credit Agreement. This Agreement is
an agreement amending and restating the provisions of the Original Credit
Agreement. The Borrower agrees that it is its intention that nothing in this
Agreement shall be construed to extinguish, release or discharge, or constitute,
create or effect a novation of or an agreement to extinguish any of its
obligations under the Original Credit Agreement. In the event of any conflict
between the provisions of this Agreement and the Original Credit Agreement, the
provisions of this Agreement shall take precedence and govern.

[remainder of page left intentionally blank - signature pages to follow]



 

IN WITNESS WHEREOF, each of the parties hereto have executed and delivered this
Agreement under their respective seals as of the day and year first written
above.





WITNESS: INTERNATIONAL ASSETS

HOLDING CORPORATION



 

 

 



By: (SEAL)



Printed Name:

Title:



WITNESS: INTERNATIONAL ASSETS

HOLDING CORPORATION



 

 

 



By: (SEAL)



Printed Name:

Title:



 

WITNESS: INTL COMMODITIES, INC.



 

 



By: (SEAL)



Printed Name:

Title:



 

WITNESS: BANK OF AMERICA, N.A.



 

 

 



By: (SEAL)



Michael D. Brannan

Senior Vice President



 

 

 

 